Citation Nr: 0217286	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  96-49 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Increased evaluation for a chronic lumbar spine strain, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1962 to March 
1964.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1995 rating decision of 
the San Juan, Puerto Rico, Department of Veterans Affairs 
(VA) Regional Office (RO).

The Board notes that in a letter dated November 13, 1996 the 
veteran appears to have raised the issue of entitlement to a 
total disability rating based on individual unemployability.  
This claim is referred to the RO for proper development and 
adjudication.


FINDINGS OF FACT

1. All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained by the RO.

2. The veteran's back disability is manifested by pronounced 
intervertebral disc syndrome.  


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for intervertebral 
disc disease, with lumbar strain are met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (DC) 5292, 5293, 5295 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).   38 U.S.C.A. § 5100 
et seq.; see Duty to Assist Regulations for VA, 66 Fed. Reg. 
45,620-45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326).  The VCAA eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517(U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, the Board finds that the VA's duties, as set out in 
the VCAA, have been fulfilled.  

First, VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C.A. §§ 5102 and 5103 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630 (Aug 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran has been notified in the September 
1995 rating decision, the July 1996 Statement of the Case, 
and the October 1998 and February 2002 Supplemental 
Statements of the Case of what would be necessary, 
evidentiary wise, to grant the veteran's claim.  The notices 
sent to the veteran discussed the available evidence and 
informed him that an increased rating for his chronic lumbar 
strain was being denied because there was no medical 
evidence showing that he met the criteria for the next 
highest rating.  The Board therefore concludes that the 
veteran was adequately informed of the information and 
evidence needed to substantiate his claims, and the RO 
complied with VA's notification requirements.  Thus, VA has 
no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-45,631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
In this regard the veteran was sent a letter dated in 
February 2002 that requested additional evidence.  This 
letter notified the veteran of the type of evidence 
necessary to substantiate the claim.  It informed him that 
it would assist in obtaining identified records, but that it 
was the veteran's duty to give enough information to obtain 
the additional records and to make sure the records were 
received by VA.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The RO gathered the veteran's service medical records and VA 
outpatient treatment records identified by the veteran.  The 
veteran was provided VA examinations in January 1995 and 
June 1999.  The veteran has not indicated that there is 
other relevant evidence available.  Thus the Board finds 
that the RO provided the requisite assistance to the veteran 
in obtaining evidence regarding the claimed disability.  In 
fact, it appears that all such relevant evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims folder.

The Board therefore concludes that the duty to notify and 
assist under the VCAA has been satisfied and under the 
circumstances of this case, a remand would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 
546(1991) (Strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Thus, 
the Board finds that further development is not warranted 
and the veteran is not prejudiced by appellate review.  See, 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Evidence

The veteran's service medical records reveal that the 
veteran received medical treatment in September 1962 and 
January 1963 for low back pain.  In September 1963 he was 
again seen by an orthopedist.  His separation examination 
noted low back syndrome.  Symptoms included pain on straight 
leg raising testing.  A rating decision dated in July 1969 
granted service connection for a lower back disability and 
assigned a 10 percent disability rating.

In October 1994 the veteran filed a claim seeking an 
increased rating for his lower back disability.  VA 
outpatient treatment notes from March 1986 to June 1987 
indicate a history of chronic lower back pain, the spine 
range of motion was full and there was no lumbar lordosis.  
VA outpatient treatment notes from September and October 
1993 indicate lower back pain radiating to the left leg, 
with increased pain on prolonged sitting.  The veteran's 
sensation in his back and legs was intact and there was 
tenderness to palpitation.  The back pain was noted as 
limiting his work performance and ambulation.  X-rays taken 
in November 1993 revealed small right sided far lateral 
herniation at the L4-L5 level with minimal degenerative 
changes.  

The veteran underwent a VA examination in January 1995.  The 
veteran complained of back pain with radiation to the 
lumbosacral area and left leg with serve calf pain.  The 
veteran complained of bilateral leg numbness.  The examiner 
noted tenderness at the left lumbosacral area.  The range of 
motion of the lumbar spine was forward flexion to 35 
degrees, backward extension to 5 degrees, lateral flexion 20 
degrees,  and lateral rotation 15 degrees.  Straight leg 
raising was positive on the left side, Lasegue test positive 
on the left negative on the right.  Deep tendon reflexes 
were absent bilaterally.  The veteran showed good strength 
and no evidence of atrophy.  The examiner provided a 
diagnosis of left L5 radiculopathy.

In June 1999 the veteran underwent a second VA examination.  
The veteran at that time complained of pain, weakness, 
stiffness, fatigability, and lack of endurance.  The veteran 
described his back pain as moderate with occasional 
radiation to the leg's posterior aspect down to calf 
associated with occasional numbness.  The examiner noted 
that the veteran had two flare-ups requiring treatment with 
medication during the previous year.  The examiner noted 
that precipitating factors included bending, taking false 
steps when walking, and that rest on a hard surface gave 
some relief.  The examiner noted no additional functional 
limitations based on flare-ups.  The veteran does not use a 
cane or crutches.  The examiner noted functional limitations 
as difficulty putting on shoes and socks, difficulty doing 
mechanics and difficulty changing tires.  The range of 
motion of the veteran's lumbar spine was 70 degrees forward 
flexion, 30 degrees backward extension, lateral flexion to 
30 degrees and rotation of 35 degrees.  There was pain at 
the last degree of motion.  The examiner noted no additional 
limitation of motion based on pain.  There was moderate 
objective evidence of painful motion on all movements of the 
lumbar spine.  There was evidence of mild lumbar 
paravertebral muscle spasms.  There was no objective 
evidence of weakness of legs with normal muscle strength 
5/5.  There was mild tenderness to palpitation.  There was 
no atrophy of the lower extremities.  There was diminished 
pinprick and smooth sensation on right L5-S1 dermatomes of 
the feet.  The veteran had absent knee jerks and ankle jerks 
bilaterally.  The diagnosis was chronic low back strain and 
L4-L5 herniated nucleus pulposus with moderate degenerative 
joint disease and left L5-S1 lumbar radiculopathy.

III.  Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).

Limitation of motion of the lumbar spine is rated under DC 
5292.  It authorizes ratings of 10 percent for slight, 20 
percent for moderate, and 40 percent for severe limitation 
of range of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
DC 5292 (2001). 

Diagnostic Code 5289 provides a 40 percent disability rating 
for favorable ankylosis of the lumbar spine and a 50 percent 
rating for unfavorable ankylosis.  38 C.F.R. § 4.71a, DC 
5289 (2001).  

The Rating Schedule also provides a compensable rating for 
intervertebral disc syndrome when it is shown to be mild (10 
percent), moderate with recurring attacks (20 percent), 
severe with recurring attacks and intermittent relief (40 
percent), or pronounced with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the 
diseased disc with little intermittent relief (60 percent).  
See 38 C.F.R. § 4.71, Diagnostic Code 5293 (2001)

The Rating Schedule provides a compensable rating for 
lumbosacral strain when there is evidence of characteristic 
pain on motion (10 percent), muscle spasm on extreme forward 
bending with loss of lateral spine motion, unilateral, in a 
standing position (20 percent), or listing of the whole 
spine to the opposite side with a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or 
some of the above with abnormal mobility on forced motion 
(40 percent).  See 38 C.F.R. § 4.71, Diagnostic Code 5295 
(2001).  

For musculoskeletal disabilities, the United States Court of 
Appeals for Veterans Claims held that 38 C.F.R. §§ 4.40, 
4.45, 4.59 were not subsumed into the diagnostic codes under 
which a veteran's disabilities are rated, and that the Board 
has to consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

There is no medical evidence in the claims folder showing 
ankylosis of the lumbar spine either favorable or 
unfavorable and therefore a disability rating under DC 5289 
is not appropriate.  38 C.F.R. § 4.71a, DC 5289 (2000).

The veteran has some reduced range of motion.  The VA 
examination report in June 1999 indicated forward flexion 
was to 70 degrees, extension was 30 degrees, lateral flexion 
was 30 degrees and rotation was 35 degrees.  In essence, he 
exhibits a mild limitation of motion.  The veteran has 
complained that he has low back pain that is aggravated by 
bending or squatting or sitting for long periods.  The 
examiner estimated that the degree of functional loss was 
moderate based on limitation of activities like putting on 
shoes and socks, and doing mechanics or changing tires.  
Based on this evidence, the Board finds that the veteran 
experiences no more than a moderate loss of function of the 
lumbar spine.  A moderate loss of motion of the lumbar spine 
warrants a 20 percent disability rating.  38 C.F.R. § 4.71a, 
DC 5292 (2001).  There is no evidence to suggest that the 
exhibited symptomatology more closely approximates severe 
limitation of motion, which would be necessary to assign a 
higher rating under DC 5292.  Id.

Under DC 5293 a 20 percent rating is assigned for moderate 
intervertebral disc syndrome with recurring attacks, a 
higher rating of 40 percent is not warranted unless there is 
severe intervertebral disc syndrome with intermittent 
relief.  38 C.F.R. § 4.71a, DC 5293 (2001).  A rating of 60 
percent is warranted if there is pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief.  Id.  The veteran exhibited pain on 
straight leg raising test at the time he initially had back 
complaints in service.  Currently, the veteran has 
demonstrable muscle spasm, characteristic pain on motion and 
absent ankle jerk bilaterally.  The veteran stated at his 
June 1999 examination that he was treated twice in the past 
year for episodes requiring medication.  The veteran has 
intervertebral disc syndrome symptoms that nearly 
approximate the criteria for a 60 percent evaluation, and 
resolving all doubt in his favor, a rating of 60 percent for 
pronounced intervertebral disc syndrome is appropriate.  Id. 

Under DC 5295 a 40 percent rating is the maximum evaluation 
warranted and would not result in a higher rating for the 
veteran.  Since the 60 percent rating is the maximum 
schedular rating for intervertebral disc disease, a higher 
rating for pain and resulting function loss is not 
applicable.  See DeLuca v. Brown, supra

Therefore, the Board finds that the veteran's intervertebral 
disc disease with low back strain warrants a 60 percent 
evaluation, but no more, utilizing all relevant diagnostic 
codes.  38 C.F.R. §§  4.59, 4.71a DC 5289, 5292, 5293, 5295 
(2001).


ORDER

Entitlement to a 60 percent evaluation for intervertebral 
disc disease, with lumbar spine strain, is allowed, subject 
to the regulations governing the award of monetary benefits.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

